Citation Nr: 1226606	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right foot injury, residuals of chronic ankle sprain.  
	
2.  Entitlement to a rating in excess of 20 percent for left foot injury, residuals of chronic ankle sprain.  

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the right ankle.

4.  Entitlement to a rating in excess of 20 percent for DJD of the left ankle.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied compensable ratings for chronic right and left ankle sprains.

In April 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In August 2010, the Board remanded these matters for additional development.

During the pendency of this appeal, in a February 2012 rating decision, service connection for degenerative joint disease of the right and the left ankles was granted, and each ankle was rated 20 percent disabling.  In addition, the Veteran's service-connected disabilities on appeal were recharacterized, and granted higher 20 percent disability ratings for each foot.  The Board finds that the issues of higher ratings for DJD of the right and left ankles are also on appeal, as they stem from the same matters adjudicated by the RO and perfected, specifically, it was the basis for the Veteran's contentions that separate ratings were warranted.

The issues of service connection for gout, to include as secondary to service-connected degenerative joint disease of the right and left ankles, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected foot injuries, residuals of chronic right ankle sprain and chronic left ankle sprain result in chronic pain, swelling, stiffness, tenderness, and abnormal gait, with complaints of instability; collectively, the symptoms suggest no more than overall moderately severe disability.

2.  The evidence of record does not show that the Veteran's service-connected DJD of the right and left ankles results in ankylosis or fusion of the ankle joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for foot injury, residuals of chronic right ankle sprain have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5284 (2011).

2.  The criteria for a rating in excess of 20 percent for foot injury, residuals of chronic left ankle sprain have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5284 (2011).

3.  The criteria for a rating in excess of 20 percent for DJD of the right ankle have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5271 (2011).

4.  The criteria for a rating in excess of 20 percent for DJD of the left ankle have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2011 and in December 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran is currently assigned a 20 percent disability rating under Diagnostic Codes 5003-5284 for his right and left foot disabilities pursuant to a February 2012 rating decision.  It appears the RO assigned the 20 percent rating under the hyphenated DC 5003-5284 given the evidence of arthritis and decreased functional impairment in the Veteran's right and left feet.  In the February 2012 decision, the Veteran was also granted service connection and separate 20 percent disability ratings for degenerative joint disease (DJD) of the right and left ankles.  Those ratings are based on limitation of motion.  Thus, symptoms of the Veteran's separately service-connected DJD of the right and left ankles cannot be considered in evaluating his entitlement to increased ratings for foot injury, residuals of chronic right and left ankle sprains.

Although the veteran's disability may be rated under various diagnoses, the rating schedule instructs the evaluator to avoid pyramiding.  Rating the same disability or manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Implicit within the language of 38 U.S.C.A. § 1155 is the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology.  Such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011). 

The Board notes that, based upon the criteria of Diagnostic Code 5003, and to avoid pyramiding, the Veteran's foot injury residuals are most appropriately rated under Diagnostic Code 5284 which provides a 20 percent rating for moderately severe foot injury, and a maximum 30 percent rating is assigned for a severe foot injury.  38 C.F.R. § 4.71a , Diagnostic Code 5284 (2011).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2011).  However, there is no medical evaluation or opinion on file indicating that the Veteran has actually lost the use of either foot to warrant a 40 percent rating under Diagnostic Code 5167. 

The evidence of record shows that in service the Veteran was seen for a left foot sprain, chronic ankle sprains, and chronic ankle and foot pain.   In February 1985, the Veteran had chronic left ankle pain.  There were recurrent left ankle inversion injuries.  Physical examination showed guarding with swelling of the left ankle.  He had increased pain with inversion.  A March 1985 orthopedic note shows that the Veteran's right foot was asymptomatic and his left foot had decreased, but was still painful.  

An April 1985 physical therapy noted that the Veteran had bilateral ankle pain involving the medial and lateral malleoli for the past year with gradual worsening of symptoms.  He had suffered one to two sprains per ankle.  He had increased pain and swelling of the ankles with running.  There was generalized tenderness to palpation.

Private treatment records from April 2004 show that the Veteran stepped very gingerly on his feet and had a pes cavus foot.  He was noted to have classic fascial insertional pain and mild pain to the plantar arch.  X-rays revealed significant tarsal/metatarsal osteoarthritis.  The Veteran was prescribed Richie braces bilaterally.  It was also noted that stiffness was probably related to osteoarthritis and soft tissue injury over time.  The diagnosis was bilateral metatarsal and ankle osteoarthritis.  

A July 2005 VA examination report shows that the Veteran walked with a slight limp, but was able to walk without the use of any assistive devices.  Examination revealed no cyanosis or clubbing.  He had trace bilateral ankle edema and his pedal pulses were 2+ bilaterally.   The Veteran had plantar flexion of 30 degrees which was limited to 10 degrees after repetition due to pain and fatigue.  He had dorsiflexion of 10 degrees which was limited to 0 degrees after repetition due to pain and fatigue.  The examiner diagnosed bilateral ankle condition due to gout, degenerative arthritis in the right ankle and chondromalacia in the left ankle.  

An April 2010 letter from M. R. Baker, M.D., indicates that the Veteran has consistently mentioned having chronic significant pain, weakness, and instability in both ankles.  The complaints were manifested by difficulty walking and result in tripping, stumbling, falling and an inability to negotiate uneven or sloping surfaces.  He had difficulty climbing or descending stairs, difficulty operating a motor vehicle, and poor coordination and diminished endurance.  The Veteran had been certified as needing access to handicapped parking.  Dr. Baker stated that the Veteran suffered from a functional loss in both ankles and feet due to pain, limited motion, weakness, and instability.  Dr. Baker opined that the Veteran's condition of his ankle and feet were severe and consistent with the definition of several foot injuries with limited motion due to worsening of ankle dysfunction.  The lack of stability and recurrent injuries had led to degeneration of the ankle joints.

A January 2012 VA examination report shows a very thorough review of the claims file by the VA examiner.  The Veteran stated that over the years, he continued to suffer with bilateral ankle sprains, for examples, when walking on uneven terrain.  He also reported progressive worsening of bilateral ankle pain and swelling.  The Veteran stated that over the past decade he had developed progressively worsening bilateral ankle stiffness.  Presently, the bilateral ankle pain, swelling, and stiffness were constant.  He rated his pain level as an 8.5 to 10 out of 10 in severity.  The ankle symptoms interfered with sleep and driving.  He reported no missed work due to the condition.  The Veteran reported flare-ups in bilateral ankle pain, stiffness, and swelling that lasted for one day.  During flares, he sat in his hot tub and dangled the ankles over the water jets, and that helped to relieve the symptoms.  He wore Richie braces and took pain medication during flares.  

Physical examination revealed localized tenderness of pain on palpation of joints/soft tissue of both ankles.  The Veteran had bilateral ankle plantar flexion to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  The Veteran had bilateral ankle dorsiflexion to 0 degrees with objective evidence or painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation in the range of motion.  The Veteran was noted to have weakened movement, incoordination, pain on movement and swelling with localized tenderness or pain on palpation of both ankles.  There was no indication of laxity.  The Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints.  With regard to other physical findings, the examiner described the Veteran's gaits as slow and abnormal in that the normal heel-to-toe transition during the stance phase of gait was absent bilaterally.  Instead, during stance he weight-bore on the right or left lateral heel and foot without toeing off.  He was unable to walk on heels or tiptoes due to complaints of bilateral ankle pain and stiffness.  He was unable to squat due to complaints of bilateral ankle pain and stiffness.  There was no appreciable ankle joint laxity, although it was noted on examination that he guarded, and the extent of guarding might have interfered with the ability to detect ligamentous laxity.  The Veteran used a brace on occasion and a cane on a regular basis to assist with mobility due to the bilateral ankle symptoms.  The examiner noted that the Veteran's ankle conditions did not impact his ability to work.  His bilateral ankle dorsiflexion and plantar flexion strength was reduced, 4/5, due to ankle pain, and not due to true neurologic weakness.  

The VA examiner stated that the Veteran's current bilateral ankle condition was not due to gout, but most likely was secondary to his chronic bilateral ankle sprain, chronic ankle laxity/instability, and chronic overuse occurring during active service and related to physical activities performed in the context of military service.  

Considering the above-cited  medical evidence in light of the applicable criteria,  the Board finds that the Veteran's service-connected for foot injuries, residuals of chronic right ankle sprain and chronic left ankle sprain warrant no more than the assigned 20 percent ratings for each foot.  

The evidence of record demonstrates that the Veteran has continuous complaints of pain, objective tenderness on palpation bilaterally, swelling, stiffness, an abnormal gait, and an inability to walk on heels or tiptoes and squat due to complaints of bilateral ankle pain and stiffness.  The Veteran was also noted to use a cane on a regular basis and braces for flare-ups.  Nevertheless, a disability rating in excess of 20 percent for each foot is not warranted, as the evidence of record does not demonstrate that there is severe impairment of either foot.  While the Veteran suffers from the symptoms described above, he is able to ambulate with the assistance of a cane and is able to work full time, and attend to his activities of daily living.  The records also shows that he reported at least some temporary relief or reduction of symptoms with rest and elevation of his feet, using a hot tub.  The Veteran retains significant use of his right and his left feet.  While the symptoms are significant, the Board finds they do not rise to the level of severe as required for a higher 30 percent rating.  Therefore, the Board finds that each of the Veteran's foot disabilities rises to the level of moderately severe impairment under Diagnostic Code 5284, but does not rise to the level of severe foot impairment under this Diagnostic Code. 

The Board finds that the 20 percent rating for each of the Veteran's foot disabilities on appeal is appropriate, even when considering functional loss due to pain, as required by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 20 percent ratings adequately compensates the Veteran for any pain associated with his service-connected foot injury residuals, and no such pain is shown to be so disabling as to, effectively, result in the overall severe disability required for the next higher, 30 percent rating under Diagnostic Code 5284.  Again, the Board notes that the Veteran is separately service-connected for DJD of the right and left ankles, and symptoms pertaining to those disabilities may not be considered in evaluating his entitlement to increased ratings for foot injury, residuals of chronic right and left ankle sprains.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994). 
 
With regard to the Veteran's DJD of the right and the left ankles, in a February 2012 rating decision, the RO assigned separate 20 percent ratings pursuant to 5003-5271, which addresses the limitation of ankle motion.  

Diagnostic Code 5271, used to rate limitation of motion of the ankle, provides for a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  As the Veteran is already in receipt of 20 
percent ratings under Diagnostic Code 5271, that diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

In the alternative, Diagnostic Code 5270 pertains to ankylosis of the ankles and provides for a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis where plantar flexion is at more than 40 degrees, or dorsiflexion is at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  The January 2012 VA examiner specifically determined that the Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints.  The Board also observes that there are no medical treatment records throughout the appeal period that demonstrate that the Veteran complained of symptoms akin to ankylosis of the ankle or fusion of the ankle joint.

Accordingly, despite the limited findings of range of motion in 2005 and 2012, absent a diagnosis of ankylosis or findings of symptoms akin to fusion of the ankle joint, the Board concludes that the Veteran's right and left ankle disabilities are  appropriately compensated as 20 percent disabling under Diagnostic Code5271 for marked limitation of ankle motion.  The Board reaches the same conclusion even when considering functional loss due to pain, as required by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 20 percent ratings adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected DJD of the ankles, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint, as required for the next higher rating.

The Board has also considered Diagnostic Codes 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent. However, since the Veteran's right and left foot disabilities are not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those Diagnostic Codes are not applicable. 

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board notes that there is no showing that, at any point during the appeal period, that the Veteran's foot injuries, residuals of chronic right and left ankle sprain and DJD of the right and left ankles have shown so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Veteran's service-connected foot injuries, residuals of chronic right and left ankle sprain and DJD of the right and left ankles have not objectively been shown to markedly interfere with employment beyond that contemplated in the assigned ratings.  The objective evidence is against a finding that the ankle and foot disabilities have warranted frequent periods of hospitalization, or have otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Consequently, the Board finds that referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings for the Veteran's feet and ankle disability during the period under consideration.  Therefore, the claims for higher ratings for foot injuries, residuals of chronic right and left ankle sprain, and for DJD of the right and the left ankles, must be denied.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Entitlement to a rating in excess of 20 percent for right foot injury, residuals of chronic ankle sprain, is denied.  

Entitlement to a rating in excess of 20 percent for left foot injury, residuals of chronic ankle sprain, is denied.  

Entitlement to a rating in excess of 20 percent for DJD of the right ankle is denied.

Entitlement to a rating in excess of 20 percent for DJD of the left ankle is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


